Citation Nr: 1545978	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.  

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3. Entitlement to an initial disability rating in excess of 10 percent for tension headaches status-post traumatic brain injury (TBI). 

4. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.  

In July 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for a left wrist disability was initially on appeal and remanded by the Board in July 2011.  In a June 2012 rating decision, the RO granted service connection for a left wrist disability.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the June 2012 rating decision as it pertains to his left wrist disability, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in a June 2015 statement, the Veteran's representative disagreed with the denial of service connection for sleep apnea in a March 2014 rating decision.  To be timely, an NOD must be filed within one year from the date that VA mailed notice of the rating decision to the Veteran.  38 C.F.R. § 20.302(a) (2015).  Therefore, the June 2015 statement is not a timely NOD with regard to the March 2014 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for additional development in July 2011.  The RO readjudicated the Veteran's claims in a June 2012 Supplemental Statement of the Case (SSOC).  In a July 2012 statement responding to the SSOC, the Veteran stated that he wanted a Board hearing at his local RO.  The Veteran is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2015).  Therefore, a remand is necessary to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 19.9, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




